DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422  re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 12 are rejected on the ground of non statutory double patenting over claims 1 of U.S. Patent 9646092, 10 of U. S. Patent 9904560 and claim 1 of U.S. Patent 10365933 and claim 1 of U.S. Patent 10761864 The claim being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).The claims if allowed, would improperly extend the "right to exclude" already granted in the patent.

Claims 17 is rejected on the ground of non statutory double patenting over claim 11 of U. S. Patent 9646092, claim 1 of U. S. Patent 9904560 and claim 12 of U.S. Patent 10365933, claim 12 of U.S. Patent 10761864 The claim being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).The claims if allowed, would improperly extend the "right to exclude" already granted in the patent.
Dependent claims 2-11, 13-16, 18-20 are rejected as depending upon rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Call et al (US Patent Application Publication 2016/0057107) in view of Witkop et al (US Patent Application Publication 2016/0267153 A1 hereinafter Witkop).





With regard to claim 1, Call teaches a method of providing performance data for a plurality of application programming interfaces (APIs), comprising: 	
displaying, by a computer system, a dashboard including visual indicators of a quantifiable health metric regarding performance status for each of the APIs <fig 3 key performance indicators can be displayed para 0068> and 
Witkop teaches
a search bar configured for searching for a particular API of the displayed APIs <fig 7 shows APIs can be searched using search bar item 730>; and
searching, by the computer system, for the particular API of displayed APIs using the search bar to perform a syntax search to compare a keyword indicative of the particular API to names of all the APIs displayed in the dashboard <APIs can be searched by name or other key words para 0075, 0031>. 
With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, Witkop teaches the method further comprising receiving, by the computer system, a selection of the one of the APIs <a specific api can be selected and searches para 0075>. 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Call teaches the method further comprising displaying, by the 
With regard to claim 8, this claim depends upon claim 1, which is rejected above. In addition, Call teaches wherein a service provider at least one of creates, maintains, and supports the computer system <system can be maintained by the service provider para 0031>. 
With regard to claim 10, this claim depends upon claim 1, which is rejected above. In addition, Call teaches wherein the keyword is indicative of a particular API to all fields of JavaScript Object Notation (JSON) objects that have been used to define the APIs <JSON can be a structure of an API para 0050>.
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Call  in view of Witkop in view of Yoon et al et al (US Patent Application Publication 2008/0307387 A1 hereinafter Yoon).
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Call teaches 
saving, by the computer system, the one or more various measurements of performance in a database such that the one or more various measurements of performance are linked with each respective stub and include a date and time stamp <API statistics is loaded in a database para fig 4 items 404-409, para 0076 >. 
Call, Witkop do not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Yoon teaches the method further comprising: obtaining, by the computer system, one or more various measurements of performance of the APIs associated with the performance status from stubs comprising virtual API interfaces coupled to the computer system <performance of API with associated source code is determined para 0009>;
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Call, Witkop, and Yoon before him/her before . 

Claim 3-4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Call  in view of Witkop in view of Guerrera et al (US Patent Application Publication 2011/0113405 A1 hereinafter Guerrera).
With regard to claim 3, this claim depends upon claim 1, which is rejected above. Call, Witkop do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Guerrera teaches the method further comprising determining the quantifiable health metric for each API that is indicative of the performance status for each API from multicolored lights indicative of the health of each API <color spectrum can be used for API metrics para 0044> . 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Call, Witkop, and Guerrera before him/her before the effective filing date of the claimed invention, to modify the teachings of Call, Witkop to include the teachings of Guerrera, in order to obtain limitations taught by Guerrera.  One would have been motivated to make such a combination because it provides a visual distinction of API performance. 
With regard to claim 4, this claim depends upon claim 1, which is rejected above. Call, Witkop do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Guerrera teaches wherein the health metric is either weighted or non-weighted <statistical (weighted) calculation is performed on the API performance para 0055>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Call, Witkop, and Guerrera before him/her before the effective filing date of the claimed invention, to modify the teachings of Call, Witkop to include the teachings of Guerrera, in order to obtain limitations taught by Guerrera.  One would have been motivated to make such a combination because it provides a better indication of API performance. 


	Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173